Dear Mr. Mangham:
You have requested the opinion of this office regarding the interpretation of the constitutional provisions providing for contracts exempting goods held in inventory by distribution centers from parish, municipal and special ad valorem taxes.
This office has previously issued Opinion No. 91-699, which determined that a parish governing authority could not enter into a contract granting a parishwide exemption, without the approval of all tax recipient bodies within the parish.  Such a contract would be entirely null and void, not merely without effect as to the dissenting tax recipient bodies.
It remains our opinion that such contracts cannot provide for exemptions from the taxes of some, and not all tax recipient bodies within the parish.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/0165n cc: Mr Joseph L. Shea, Jr.